DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 20-27 in the reply filed on 10/12/22 is acknowledged.
Claims 28-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the organic solvent" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 is rejected because it would have been unclear to one of ordinary skill in the art at the time of invention what is meant by “organic solvent” in the context if the instant claim.
Claim 27 recites the limitation "the first solution" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tamaoka (US 2012/0225770 A1).
Regarding claim 20, Tamaoka teaches a method for forming a self-cleaning coating comprising providing a first dispersion comprising plasmonic nanoparticles by suspending plasmonic nanoparticles in an organic medium (e.g., silver nanoparticles in alkoxysilane hydrolysis-polycondensation product solution); providing a second dispersion comprising a precursor of a photocatalytic matrix in an organic medium (e.g., aqueous titanium oxide dispersion solution comprising titanium oxide particles and ethanol); forming a mixture of the first and second dispersion; coating the mixture on a surface (para 24-26, 61)
Tamaoka further teaches heating the photocatalyst layer (para 4, 24) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention calcining the coated mixture.
Regarding claim 21, Tamaoka teaches the use of a stabilizer in the alkoxysilane hydrolysis-polycondensation product solution and the aqueous titanium oxide dispersion solution which would have suggested or otherwise rendered obvious wherein the plasmonic nanoparticles are complexed with a stabilizing agent, prior to suspending it in the organic solvent, the stabilizing agent being suitable for stabilizing the dispersion of the plasmonic nanoparticles in the organic solvent) (para 21).
Regarding claim 22, Tamaoka teaches the use of silver (i.e., a noble metal) (para 24-25). The limitation “wherein the precursor of the photocatalytic matrix is a precursor of TiO2” is an optional limitation that need not be taught by the prior art.
Regarding claims 23 and 24, Tamaoka teaches a uniformly-dispersed photocatalyst coating liquid which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein step c of forming the mixture of the first and second dispersion comprises forming a sol and wherein step d of coating the mixture on a surface comprises applying a wet coating technique.
	Regarding claim 26, Tamaoka teaches wherein the second dispersion further comprises an organic solvent (e.g., ethanol) (para 25).
	Regarding claim 27, Tamaoka teaches using tetraethoxysilane as an alkoxysilane and performing hydrolysis and polycondensation using nitric acid as a catalyst (e.g., wherein the first solution further comprises an acid) (para 27).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaoka as applied to claim 20 above, and further in view of Sharma (US 2010/0062032 A1).
	Tamaoka teaches the method for forming a self-cleaning coating of claim 20.
	Tamaoka fails to suggest wherein step e of calcining the coated mixture comprises heating up the coated mixture to a temperature of from 300°C to 800°C. However, Tamaoka teaches heating the photocatalyst layer (para 4, 24).
	Sharma teaches a method of forming a doped anatase titanium dioxide coating on a substrate with increased the photocatalytic activity, comprising preparing a titanium dioxide sol-gel composition comprising at least one dopant; coating the substrate with the sol-gel composition; and heating the coated substrate to form a doped anatase titanium dioxide coating; wherein the dopant is silver, and the coated substrate is heated at a temperature greater than about 600°C (abstract, para 58, claims 1, 2, 8).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Sharma, to sinter or calcine the coatings of Tamaoka at a temperature of at least 600°C to insure the formation of a doped anatase titanium dioxide coating with increased the photocatalytic activity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783